Case 8:20-cv-01957-DOC-JDE Document 18 Filed 12/04/20 Page 1 of 4 Page ID #:226

                                                                                        JS6


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No. SA CV 20-01957-DOC-JDE                                 Date: December 4, 2020

 Title: JUAN URUCHA V. FXI, INC., ET AL


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                                    Not Present
              Courtroom Clerk                                 Court Reporter

       ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
             PLAINTIFF:                                  DEFENDANT:
            None Present                                  None Present


        PROCEEDINGS (IN CHAMBERS): ORDER GRANTING PLAINTIFF’S
                                   MOTION TO REMAND [13]

        Before the Court is Plaintiff Juan Urucha’s (“Plaintiff”) Motion to Remand Case
 to Orange County Superior Court (“Motion”) (Dkt. 13). The Court finds this matter
 appropriate for resolution without oral argument. See Fed. R. Civ. P. 78; C.D. Cal.
 R. 7-15. Having reviewed the moving papers submitted by the parties, the Court
 GRANTS Plaintiff’s Motion.

 I.     Background

        A.    Facts

         The following facts are drawn from Plaintiff’s Complaint (“Compl.”) (Dkt. 1-1).
 This action concerns Plaintiff Juan Urucha’s (“Plaintiff”) release from his employment
 with Defendant FXI, Inc. and FXI, Holdings Inc. (“Employer Defendants”). Compl. ¶ 17-
 30. Plaintiff filed suit against Employer Defendants alleging exclusively state law claims:
 1) discrimination in violation of California Government Code Section 12950 et. seq., 2)
 harassment in violation of California Government Code Section 12940 et. seq., 3)
 retaliation in violation of California Government Code Section 12940 et. seq., 4) failure
 to prevent discrimination, harassment, and retaliation in violation of California
Case 8:20-cv-01957-DOC-JDE Document 18 Filed 12/04/20 Page 2 of 4 Page ID #:227
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL



 Government Code Section 12940(k), 5) failure to provide reasonable accommodations in
 violation of California Government Code Section 12940 et. seq., 6) failure to engage in a
 good faith interactive process in violation of California Government Code Section 12940
 et. seq., and 7) wrongful termination in violation of public policy. Id. ¶¶ 31–116. Plaintiff
 seeks actual damages, special damages to compensate Plaintiff for loss of wages and
 suffering, civil penalties, costs and expenses, and attorneys’ fees. Id. at 19–20.

        B.     Procedural History

        Plaintiff originally filed suit in the Superior Court of California, County of
 Orange. Dkt. 1. Plaintiff filed the instant Motion to Remand (Dkt. 13) on November 11,
 2020. On November 23, 2020, Defendants filed an Opposition (“Opp’n”) (Dkt. 14), and
 Plaintiff submitted his Reply (Dkt. 17) on November 30, 2020.

 II.    Legal Standard

         “If at any time before final judgment it appears that the district court lacks subject
 matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
 from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
 relevant part that “any civil action brought in a State court of which the district courts of
 the United States have original jurisdiction, may be removed . . . to the district court of
 the United States for the district and division embracing the place where such action is
 pending.” 28 U.S.C. § 1441. This statute “is strictly construed against removal
 jurisdiction,” and the party seeking removal “bears the burden of establishing federal
 jurisdiction.” Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)
 (emphasis added) (citations omitted). A federal court may order remand for lack of
 subject matter jurisdiction or any defect in the removal procedure. 28 U.S.C. § 1447(c).

         Federal diversity jurisdiction requires that the parties be citizens of different states
 and that the amount in controversy exceed $75,000. 28 U.S.C. § 1332(a). For diversity
 jurisdiction purposes, a corporation is “deemed to be a citizen of every State and foreign
 state by which it has been incorporated and of the State or foreign state where it has its
 principal place of business.” 28 U.S.C. § 1332(c)(1). The presence of any single plaintiff
 from the same state as any single defendant destroys “complete diversity” and strips the
 federal courts of original jurisdiction over the matter. Exxon Mobil Corp. v. Allapattah
 Servs., Inc., 545 U.S. 546, 553 (2005).

         Generally, a removing defendant must prove by a preponderance of the evidence
 that the amount in controversy satisfies the jurisdictional threshold. Guglielmino v.
 McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2008). If the complaint affirmatively

                                                2
Case 8:20-cv-01957-DOC-JDE Document 18 Filed 12/04/20 Page 3 of 4 Page ID #:228
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL



 alleges an amount in controversy greater than $75,000, the jurisdictional requirement is
 “presumptively satisfied.” Id. A plaintiff who then tries to defeat removal must prove to a
 “legal certainty” that a recovery of more than $75,000 is impossible. St. Paul Mercury
 Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938); Crum v. Circus Enters., 231
 F.3d 1129, 1131 (9th Cir. 2000). This framework applies equally to situations where the
 complaint leaves the amount in controversy unclear or ambiguous. See Gaus v. Miles,
 Inc., 980 F.2d 564, 567 (9th Cir. 1992); Sanchez v. Monumental Life Ins. Co., 102 F.3d
 398, 403-04 (9th Cir. 1996).

         A removing defendant “may not meet [its] burden by simply reciting some
 ‘magical incantation’ to the effect that ‘the matter in controversy exceeds the sum of
 [$75,000],’ but instead, must set forth in the removal petition the underlying facts
 supporting its assertion that the amount in controversy exceeds [$75,000].” Richmond v.
 Allstate Ins. Co., 897 F. Supp. 447, 450 (S.D. Cal. 1995) (quoting Gaus v. Miles, Inc.,
 980 F.2d 564, 567 (9th Cir. 1992)). If the plaintiff has not clearly or unambiguously
 alleged $75,000 in its complaint or has affirmatively alleged an amount less than $75,000
 in its complaint, the burden lies with the defendant to show by a preponderance of the
 evidence that the jurisdictional minimum is satisfied. Geographic Expeditions, Inc. v.
 Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1106-07 (9th Cir. 2010); Guglielmino,
 506 F.3d at 699.

         While the defendant must “set forth the underlying facts supporting its assertion
 that the amount in controversy exceeds the statutory minimum,” the standard is not so
 taxing so as to require the defendant to “research, state, and prove the plaintiff’s claims
 for damages.” Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141, 1148 (C.D.
 Cal. 2010) (emphases added). In short, the defendant must show that it is “more likely
 than not” that the amount in controversy exceeds the statutory minimum. Id. Summary
 judgment-type evidence may be used to substantiate this showing. Matheson v.
 Progressive Specialty Ins. Co., 319 F.3d 1089, 1090-91 (9th Cir. 2003); Singer v. State
 Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). For example, defendants
 may make mathematical calculations using reasonable averages of hourly, monthly, and
 annual incomes of comparable employees when assessing the amount in controversy in a
 wrongful termination suit. Coleman, 730 F. Supp. 2d. at 1148-49.

        If the court lacks subject matter jurisdiction, any action it takes is ultra vires and
 void. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005); Steel Co. v. Citizens for a Better
 Env’t, 523 U.S. 83, 94, 101-02 (1998). The lack of subject matter jurisdiction may be
 raised at any time by either the parties or the court. Fed. R. Civ. P. 12(h)(3). If subject
 matter jurisdiction is found to be lacking, the court must dismiss the action, id., or
 remand pursuant to 28 U.S.C. § 1447(c).

                                               3
Case 8:20-cv-01957-DOC-JDE Document 18 Filed 12/04/20 Page 4 of 4 Page ID #:229
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL




 III.   Discussion

         Defendant argues that this Court has diversity jurisdiction in this action. Plaintiff
 disagrees, arguing that the amount in controversy has not been met. Specifically, Plaintiff
 argues that Defendant improperly employs speculative civil penalties and attorneys’ fees
 to satisfy the amount in controvery. Mot. at 4–8.

        Defendant argues that Plaintiff’s actual damages, coupled with the civil penalties
 Plaintiff seeks, is greater than $75,000. Opp’n at 7. Further, Defendant argues attorneys’
 fees exceed the jurisdictional threshold and that the Court should consider attorneys’ fees
 incurred prospectively in determining the amount in controversy. Id. at 12.

         The Court finds that Defendant has not shown by a preponderance of the evidence
 that the amount in controversy exceeds $75,000. Defendant argues that Plaintiff’s actual
 damages amount to $113,648.40 assuming Plaintiff will recover six months of “front
 pay” and a judgment will not be rendered earlier than October 2022. Notice of Removal ¶
 17. But Defendant notes actual damages between Plaintiff’s alleged termination date of
 April 23, 2019 and the date of this Notice of Removal amount to $57,195.60. Notice of
 Removal ¶ 17. The Court declines to include Defendant’s estimate of speculative front
 pay or judgment dates. Nor will the Court include speculative civil penalties or attorneys’
 fees to meet the amount in controversy requirement. See Galt G/S v. JSS Scandinavia,
 142 F.3d 1150, 1156 (9th Cir. 1998) (“We hold that where an underlying statute
 authorizes an award of attorneys’ fees, either with mandatory or discretionary language,
 such fees may be included in the amount in controversy.”) (emphasis added). Thus, the
 Court finds that it lacks diversity jurisdiction over this matter.

 IV.    Disposition

      For the reasons set forth above, the Court GRANTS Plaintiff’s Motion to
 Remand. The case is remanded to Orange County Superior Court.

        The Clerk shall serve this minute order on the parties.

  MINUTES FORM 11                                                    Initials of Deputy Clerk: kd

  CIVIL-GEN




                                               4
